Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Martin Avila appeals the district court’s order accepting the recommendation of the magistrate judge and denying Avila’s Fed. R.Civ.P. 15 motions seeking leave to amend his complaint. Although we find that Avila’s objections to the magistrate judge’s report were sufficient to preserve appellate review of his claims, we have reviewed the record and find no reversible error. See Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.1985). Accordingly, we affirm for the reasons stated by the district court. Avila v. Edgefield, Fed. Prison, No. 0:10-cv-02370-HMH, 2011 WL 2938216 (D.S.C. July 21, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.